17-2718
     Tapia v. Blch 3rd Ave LLC


 1                                               In the
 2                        United States Court of Appeals
 3                                  For the Second Circuit
 4                                               ________ 
 5                                                    
 6                                 AUGUST TERM, 2017 
 7                                             
 8                               SUBMITTED: JUNE 22, 2018 
 9                              DECIDED: OCTOBER 1, 2018 
10                                             
11                                    No. 17‐2718‐cv 
12                                             
13       VALENTIN TAPIA, ROMULO RICANO BALDERAS, EUFEMIA CASTILLO, individually 
14                       and on behalf of others similarly situated, 
15    
16                                                                              Plaintiffs‐Appellants, 
17                                                                                                     
18                                                   v. 
19                                                              
20   BLCH 3RD AVE LLC, DBA Brick Lane Curry House, AJIT BAINS, SATINDER SHARMA, 
21                                                          Defendants‐Appellees.* 
22                                               ________ 
23                                                    
24                          Appeal from the United States District Court 
25                              for the Southern District of New York. 
26                         No. 14‐cv‐8529 – Alison J. Nathan, District Judge. 
27                                               ________ 
28
29   Before: WINTER, CALABRESI, and LIVINGSTON, Circuit Judges. 
30                                               ________


      The Clerk of Court is respectfully directed to amend the official caption as set forth above. 
     *




                                                      1
 1         Appellants appeal from a judgment entered in the United States District 

 2   Court for the Southern District of New York (Alison J. Nathan, J.)    This is an 

 3   action to recover under federal and state minimum wage laws.    We affirm that 

 4   Appellants are not entitled to a double recovery of liquidated damages and that a 

 5   shareholder of the employer is not personally liable. 

 6         Judge Calabresi concurs in a separate opinion.   

 7                                    SHAWN RAYMOND CLARK 
 8                                    Michael Faillace & Associates 
 9                                    New York, NY 
10                                    for Plaintiffs‐Appellants 
11                                    ________ 
12    

13   PER CURIAM:

14         Plaintiffs‐Appellants Valentin Tapia, Romulo Ricano Balderas, and Eufemia 

15   Castillo  (collectively,  “Appellants”)  are  former  employees  of  Brick  Lane  Curry 

16   House,  a  Manhattan  restaurant.    The  restaurant  is  owned  and  operated  by 

17   Defendant‐Appellee BLCH 3rd Ave. LLC (“BLCH”), which in turn is owned by 

18   Defendants‐Appellees  Ajit  Bains  (“Bains”)  and  Satinder  Sharma  (“Sharma”).       

19   On October 24, 2014, Appellants brought suit against BLCH, Bains, and Sharma, 

20   alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., 

21   and the New York Labor Law (“NYLL”), N.Y. Lab. Law § 190 et seq.    Appellants 



                                                2
 1   claimed  that  defendants  had  failed  to  pay  minimum,  overtime,  and  spread‐of‐

 2   hours  wages;  failed  to  provide  Appellants  with  required  statements  and 

 3   notifications;  and  failed  to  reimburse  them  for  costs  of  purchasing  and 

 4   maintaining equipment.    After a bench trial, the United States District Court for 

 5   the Southern District of New York (Nathan, J.) found for Appellants on all of their 

 6   claims.    See Tapia v. Blch 3rd Ave. LLC, No. 14‐CV‐8529, 2016 WL 4581341 (S.D.N.Y. 

 7   Sept. 1, 2016).    Despite finding in favor of Appellants, however, the district court 

 8   also determined, inter alia, that (1) Appellants were not entitled to double recovery 

 9   of  liquidated  damages;  and  (2)  Sharma  could  not  be  held  personally  liable  for 

10   BLCH’s  labor  law  violations.    Appellants  now  appeal  from  both  of  those 

11   determinations.    We assume the parties’ familiarity with the underlying facts and 

12   the procedural history of the case, to which we refer only as necessary to explain 

13   our decision to affirm. 

14   I.     Liquidated Damages 

15          Absent a showing of good faith, the FLSA provides for liquidated damages 

16   equal to unpaid wages and overtime recovered.    29 U.S.C. §§ 216(b), 260.    The 

17   NYLL  also  provides  for  liquidated  damages  on  the  same  terms,  though  its 

18   damages  calculation  is  different.    NYLL  §§  198(1‐a),  663(1).    The  district  court 



                                                  3
 1   awarded  only  the  NYLL  liquidated  damages;  Appellants  contend  that  they  are 

 2   entitled to both the NYLL and FLSA damages.    Appellants’ argument for double 

 3   recovery, however, is squarely foreclosed by our recent decision in Rana v. Islam, 

 4   887 F.3d 118, 123 (2d Cir. 2018), which vacated a judgment under the FLSA in favor 

 5   of a larger judgment under the NYLL on the ground that the FLSA did not allow 

 6   duplicative  liquidated  damages.    Although  Rana  contains  dicta  regarding  the 

 7   NYLL’s treatment of duplicative recovery, we rely solely upon its holding with 

 8   regard  to  the  FLSA.    We  therefore  conclude  that  the  district  court  properly 

 9   declined to award cumulative liquidated damages.     

10   II.       Sharma’s Personal Liability 

11             Appellants also argue that the district court erred in concluding that Sharma 

12   was not an “employer” within the meaning of the FLSA and NYLL, and thus could 

13   not be held personally liable for BLCH’s labor law violations.    This argument is 

14   meritless.    “The Second Circuit has treated employment for FLSA purposes as a 

15   flexible concept to be determined on a case‐by‐case basis by review of the totality 

16   of the circumstances; we have identified different sets of relevant factors based on 

17   the  factual  challenges  posed  by  particular  cases.” 1     Irizarry  v.  Catsimatidis,  722 



     1     Appellants argue that Sharma was an “employer” by citing exclusively to cases that interpret 

                                                       4
 1   F.3d 99, 104 (2d Cir. 2013) (internal quotation marks omitted).    The underlying 

 2   inquiry  in  determining  “employer”  status  is  whether  the  individual  possessed 

 3   operational control over employees: “control over a company’s actual ‘operations’ 

 4   in  a  manner  that  relates  to  a  plaintiff’s  employment.”    Id.  at  109.    “A  person 

 5   exercises operational control over employees if his or her role within the company, 

 6   and  the  decisions  it  entails,  directly  affect  the  nature  or  conditions  of  the 

 7   employees’  employment.”    Id.  at  110.    The  following  Carter  factors  are  often 

 8   relevant to this inquiry:    “[W]hether the alleged employer (1) had the power to 

 9   hire  and  fire  the  employees,  (2)  supervised  and  controlled  employee  work 

10   schedules  or  conditions  of  employment,  (3)  determined  the  rate  and  method  of 

11   payment, and (4) maintained employment records.”    Barfield v. N.Y.C. Health & 

12   Hosps. Corp., 537 F.3d 132, 142 (2d Cir. 2008) (quoting Carter v. Dutchess Cmty. Coll., 

13   735  F.2d  8,  12  (2d  Cir.  1984)).    “No  one  of  the  four  factors  standing  alone  is 

14   dispositive.”    Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999).    The 

15   district court’s “findings of historical fact and . . . findings as to the existence and 




     FLSA’s  definition  of  “employer.”    For  purposes  of  this  appeal,  we  assume,  without  deciding, 
     that “the tests for ‘employer’ status are the same under the FLSA and the NYLL . . . .”    Irizarry, 
     722 F.3d at 117 (observing that “this question has not been answered by the New York Court of 
     Appeals”).     


                                                        5
 1   degree of each factor—are findings of fact that must be accepted on appeal unless 

 2   clearly erroneous.”    Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 76 (2d Cir. 2003).   

 3   We review de novo “the [district court’s] ultimate decision as to whether a party is 

 4   an employer . . . .”    Id.     

 5          The district court did not clearly err in concluding that “[o]nly the fourth 

 6   Carter factor is even partially satisfied.”    Tapia, 2016 WL 4581341, at *8.    As to the 

 7   first factor, Appellants admit that there is no direct evidence that Sharma had the 

 8   power  to  hire  or  fire  employees.    Moreover,  Appellants  did  not  testify  that 

 9   Sharma hired or disciplined them, and Sharma testified that the general manager, 

10   Vivek Deora, was the one responsible for hiring the floor manager.    See, e.g., RSR, 

11   172 F.3d at 140 (finding first factor satisfied based on evidence that the defendant 

12   actually  hired  three  employees);  Irizarry,  722  F.3d  at  114  (finding  first  factor 

13   satisfied based on evidence that the defendant actually hired at least one manager, 

14   interviewed  a  potential  manager,  promoted  at  least  two  employees,  and  was 

15   notified of firings).     

16          Nor was it clear error to find that the second Carter factor was not satisfied.   

17   Although Appellants testified that Sharma regularly visited the restaurant, tasted 

18   the  food,  and  directed  employees  to  clean,  they  did  not  testify  that  Sharma 



                                                  6
 1   controlled  work  schedules  or  other  personnel  decisions,  or  that  Sharma  was 

 2   personally aware of Appellants’ hours or other conditions of employment.    See 

 3   Irizarry, 722 F.3d at 113–15 (finding second factor was not satisfied even though 

 4   the defendant visited stores regularly and “address[ed] problems that occurred in 

 5   individual stores”).    Instead, Sharma testified that the general manager, Deora, 

 6   was  the  one  who  managed  overall  operations  and  “actually  r[a]n  the  show 

 7   completely,” J.A. 65, and Appellants also confirmed that the floor manager, not 

 8   Sharma,  was  the  one  that  set  their  work  schedules.    See  RSR,  172  F.3d  at  140 

 9   (finding  second  factor  satisfied  based  on  evidence  that  the  defendant  assigned 

10   employees to work locations and oversaw the revision of employment application 

11   forms). 

12          It also was not clearly erroneous to find that the third Carter factor was not 

13   satisfied.    There was no evidence that Sharma determined employees’ rates and 

14   methods of payment or signed employees’ paychecks, as the Appellants attested 

15   that the floor manager, not Sharma, paid them in cash every week.    See Irizarry, 

16   722 F.3d at 115 (noting that “the key question is whether the defendant had the 

17   authority  to  sign  paychecks  throughout  the  relevant  period”  (quoting  RSR,  172 

18   F.3d  at  140)  (brackets  omitted)).    Appellants  argue  that  financial  control  is 



                                                  7
 1   relevant to application of the third Carter factor, but aside from Sharma’s status as 

 2   a significant shareholder, they point to no evidence (nor can we discern any such 

 3   evidence) in the record to support the assertion that Sharma exercised or possessed 

 4   financial control over BLCH.    See, e.g., RSR, 172 F.3d at 136 (defendant exercised 

 5   financial control by signing loans, approving purchases, and leasing vehicles on 

 6   behalf  of  corporation);  Irizarry,  722  F.3d  at  115  (defendant  exercised  financial 

 7   control by keeping track of payroll, arranging a meeting with an outside payroll 

 8   company, and staying informed about whether employees were paid on time); see 

 9   also RSR, 172 F.3d at 141 (observing that in Wirtz v. Pure Ice Co., 322 F.2d 259, 262–

10   63 (8th Cir. 1963), “stock ownership, in and of itself, was held insufficient to give 

11   rise  to  employer  status”);  Gray  v.  Powers,  673  F.3d  352,  355–56  (5th  Cir.  2012) 

12   (rejecting  proposition  that  “merely  being  an  officer  or  shareholder  subjects  an 

13   individual to FLSA liability”). 

14          While the fourth Carter factor might be construed as partially weighing in 

15   Appellants’  favor  because  Sharma  reviewed  payroll  records,  there  was  no 

16   evidence that he actively maintained the records.    In any event, this factor alone 

17   is not dispositive.    RSR, 172 F.3d at 139.     




                                                  8
1         Reviewing  de  novo  the  district  court’s  application  of  these  factors  in  the 

2   particular circumstances of this case, we discern no error in its determination that 

3   Sharma is not an employer.     

4                                        *      *      * 

5         We have considered Appellants’ remaining arguments and find them to be 

6   without merit.    Accordingly, we AFFIRM the judgment of the district court. 




                                                9
 1    GUIDO CALABRESI, Circuit Judge, concurring: 

 2           I am happy to concur. As to the question of whether Satinder Sharma is an 

 3    employer,  I  have  nothing  to  add.  As  to  the  question  of  whether  there  can  be 

 4    recovery under both the Fair Labor Standards Act (FLSA) and the New York Labor 

 5    Law (NYLL), I agree that we are bound by Rana v. Islam, 887 F.3d 118 (2d Cir. 2018) 

 6    (per curiam). I also agree that Rana, since it upheld damages under the NYLL and 

 7    vacated  damages  under  the  FLSA,  must  be  read  as  a  decision  interpreting  the 

 8    federal law. A state law cannot, in the ordinary course, cause the vacatur of federal 

 9    awards unless the federal law ordains that result.  

10           I  write  separately,  though,  to  make  clear  what  Rana  did  not  hold.  More 

11    importantly, I also want to suggest how best to handle some problems that may 

12    arise in the future in view of the plethora of language in Rana about state law. 

13            First, neither Rana nor the Court today holds that the FLSA bars a state from 

14    awarding  double  or  treble  damages  for  labor  law  violations  of  the  sort  at  issue 

15    here.  Our  holding  is  limited  to  reading  the  FLSA  to  vacate  the  federal  damage 

16    award, given the existence of state labor law damages. Second, neither Rana nor 

17    the Court today holds that the FLSA would bar a state labor law from awarding 

18    extra  damages  if,  and  only  if,  federal  damages  were  vacated  as  a  result  of  the 



                                                   1 
       
 1    existence  of  state  law  damages.  Both  of  these  might  be  interesting  questions  of 

 2    federal law. But resolving them was not necessary to decide Rana. Nor is it needed 

 3    to  decide  the  case  before  us  today.  Moreover,  neither  question  was  briefed  or 

 4    argued. Accordingly, our per curiam expresses no view on them. 

 5           I would say no more were it not for the fact that the bulk of the language in 

 6    Rana seems to speak to and be an interpretation of what New York state labor law 

 7    holds in circumstances, like the ones here, in which both the NYLL and the FLSA 

 8    give damages for the same underlying acts. Our per curiam opinion today says all 

 9    such language about state law is dicta. And that may be fair enough, since (for the 

10    reasons mentioned earlier) Rana must be read to be an interpretation of the FLSA 

11    ordering vacatur of a federal award.  

12           But one could also read Rana to hold that the FLSA damages should—as a 

13    matter of federal law—be vacated because, and only because, New York state law 

14    does not allow double recovery. This is as plausible a reading as that which the 

15    per curiam seems to embrace, and it would make Rana’s language about state law 

16    a holding rather than, as we call it, dicta. Moreover, since the same result would 

17    obtain in the case before us under this reading of Rana, it would also make our 

18    calling the state law language in Rana “dicta” itself dicta.  



                                                   2 
       
 1           In  light  of  the  extended  discussion  of  state  law  in  Rana  and  the  language 

 2    about state law that Rana describes as its “conclusion,” it is certainly possible that 

 3    other federal courts will read Rana as making a holding as to what is required by 

 4    New York state labor law. That would create all sorts of problems, and so merits 

 5    some discussion. 

 6           Rana describes its holding as follows: “We conclude that, because New York 

 7    Labor  Law  does  not  call  for  awards  of  NYLL  liquidated  damages  on  top  of 

 8    liquidated  damages  under  the  FLSA,  district  courts  may  not  award  cumulative 

 9    liquidated damages for the same course of conduct under both statutes.” Rana, 887 

10    F.3d  at  119.  The  Court  reasoned  that,  “[g]iven  the  background  assumption 

11    disfavoring double recovery, . . . if the New York State Legislature [had] intended 

12    to provide multiple recoveries, it would have done so expressly.” Id. at 123; accord 

13    Chowdhury v. Hamza Express Food Corp., 666 F. App’x 59, 61 (2d Cir. 2016) (summary 

14    order) (“interpret[ing] the [NYLL]” to bar double recovery of liquidated damages).  

15           In the case before us, all that language makes no difference, and would make 

16    no  difference  to  our  result  even  if  Rana  were  read  as  being—what  it  seems  to 

17    describe itself as being—a decision in part about state law. This is so since, even as 

18    a  decision  on  state  law,  Rana  is  “generally  to  be  treated  as  controlling”  until  “a 



                                                     3 
       
 1    subsequent state court or Second Circuit decision cast[s the opinion] into doubt.” 

 2    Principal Natʹl Life Ins. Co. v. Coassin, 884 F.3d 130, 134 (2d Cir. 2018). And no such 

 3    intervening decisions have been pointed out to us.  

 4           I  wish  to  address  this  topic  in  more  depth.  While  decisions  of  the  state’s 

 5    highest court will overturn our holdings on state law, even lower state courts can 

 6    call these holdings into question. It is, after all, the state’s law. On the basis of such 

 7    a  lower  state  court holding,  a  future  panel  of  our  Court,  if it  read  Rana  to  have 

 8    made  a  holding  as  to  state  law,  could  choose  through  certification  to  invite  the 

 9    state’s highest court to decide whether Rana was correct in its reading of state law.  

10           Certain  issues  of  state  law,  however,  will  almost  never  come  before  state 

11    courts. That is the situation in this case. Here, the question is whether the NYLL 

12    permits  a  second  recovery  alongside  a  FLSA  recovery  for  the  same  course  of 

13    conduct. This issue will almost always arise in federal court: either the plaintiff 

14    will  bring  the  suit  federally  or  the  defendant  will  remove  it,  and  removal  is 

15    exceedingly likely now given Rana’s language about state law and our reading of 




                                                     4 
       
 1    Rana’s  federal  law  holding.  This  means  that  a  state  court  decision  on  what  the 

 2    NYLL allows will be hard to come by.1 

 3           While  we  still  occasionally  refer  to  certification  as  an  “exceptional 

 4    procedure,” Ajdler v. Province of Mendoza, 890 F.3d 95, 104 (2d Cir. 2018) (quoting 

 5    McGrath v. Toys “R” Us, Inc., 356 F.3d 246, 250 (2d Cir. 2004)), it has in fact become 

 6    a quite normal practice.2 And in a context such as this one, where an issue of state 

 7    law  is  unlikely  to  be  heard  in  state  court,  federal  courts  should  be  especially 

 8    sensitive to any possible doubts about the meaning of state law. The prospect of a 

 9    state being unable to correct wrong interpretations of its own law carries obvious 

10    negative implications for federalism. 

11           For that reason, I believe that almost any New York indication that Rana’s 

12    seeming‐interpretation  of  New  York  law  was  wrong—whether  in  dicta,  or  by 

                                                                  
      1 Moreover, even if a later court were not to read Rana as requiring a vacatur of the FLSA award 

      only if state law barred double recovery, situations where the state court ’s interpretation of 
      state law would matter could well occur. Imagine a case in which the FLSA gave higher 
      damages than the NYLL. Our holding today and our reading of Rana do not say anything about 
      what would happen. The federal award would not necessarily be vacated or reduced, and the 
      question of what state law required as to the state award might become the relevant issue. 
      2 See Advisory Group to the New York State and Federal Judicial Council, Practice Handbook on 

      Certification of State Law Questions by the United State Court of Appeals for the Second Circuit to the 
      New  York  State  Court  of  Appeals,  App.  A  (3d  ed.  2016)  (accessed  at 
      http://www.ca2.uscourts.gov/docs/Third%20Edition%20of%20Certification%20Handbook.pdf) 
      (listing certifications  to the New York Court of Appeals by year); Judith S. Kaye & Kenneth I. 
      Weissman, Interactive Judicial Federalism: Certified Questions in New York, 69 FORDHAM L. REV. 373, 
      397 (2000) (noting most certifications to the New York Court of Appeals “have come in recent 
      years”). In fact, both Ajdler and McGrath certified questions to the New York Court of Appeals.  

                                                         5 
       
 1    administrative agencies,  or  perhaps  even  by  legislators  speaking about  possible 

 2    amendments to the law in question—may be enough to engender sufficient doubt 

 3    to  justify  certification  to  the  state’s  highest  court.  Indeed,  even  a  consistent, 

 4    different  interpretation  of  similar  laws  by  other  states  or  circuits  may  create 

 5    enough uncertainty to warrant certification. The point is simply this: if there is any 

 6    new reason to doubt an earlier federal court’s decision as to state law, the state’s 

 7    highest court should be given the opportunity to weigh in.  

 8            Of  course,  giving  the  state’s  highest  court  such  an  opportunity  does  not 

 9    mean that the state court must take it. The certification can make clear that our 

10    Court would continue to follow our earlier language / state law holding unless the 

11    state’s highest court accepts certification and tells us that that holding and reading 

12    of  state  law  are  wrong.  Under  such  an  approach,  certification  is  neither  time‐

13    consuming  nor  costly  to  the  parties.  Time  and  cost  will  be  incurred  only  if  the 

14    state’s highest court believes it is worthwhile to correct us.3  




                                                                  
      3 For the same set of reasons, and given the absence of any prior state decision on the question of 

      double  recovery,  I  believe  that  Rana’s  panel  might  have  been  well‐advised  either  to  have 
      abstained from its language as to state law, or, if it was inclined to make a holding with respect 
      to it, to certify the question to the New York Court of Appeals. It could have done so with a clear 
      statement  that,  should  the  New  York  Court  of  Appeals  have  declined  certification,  our  Court 
      believed that New York law did not permit double recovery. In this way we could have given 
      New York the chance to interpret its law while still avoiding unnecessary time and expense. 

                                                         6 
       
 1           Let me be clear. I think that avoiding double recovery―the result that Rana 

 2    reached and that we follow today―is perfectly sensible. But just because a result 

 3    seems sensible to me does not mean that a state desires it. There is much in the 

 4    law, both federal and state, that I do not find especially sensible. The job of a judge, 

 5    however, is to follow the law of the relevant jurisdiction, whether or not the judge 

 6    agrees with it.   

 7           Where  it  would  be  costly  and  time‐consuming  to  resolve  a  state  law 

 8    question by certification, simply following what seems sensible may well be the 

 9    right thing to do. But where we can ascertain the relevant law without undue cost 

10    or time—and in the process, give the state a chance to speak where it otherwise 

11    could not—we should do it.  




                                                 7